UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2367



LESTER STOVALL,

                                              Plaintiff - Appellant,

          versus


TEAMSTERS LOCAL UNION 67; NOEL SMITH,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
00-143-PJM)


Submitted:   February 8, 2001           Decided:    February 13, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lester Stovall, Appellant Pro Se. Richard William Gibson, Marilyn
Louise Baker, MOONEY, GREEN, BAKER, GIBSON & SAINDON, P.C., Wash-
ington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lester Stovall appeals the district court’s orders dismissing

his employment discrimination complaint and denying his motion to

alter or amend the judgment.   We have reviewed the record and the

district court’s opinion and find no reversible error.     Accord-

ingly, we affirm on the reasoning of the district court.   Stovall

v. Teamsters Local Union 67, No. CA-00-143-PJM (D. Md. Aug. 3 &

Sept. 21, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2